EXHIBIT 10.22 (b)




SECOND AMENDMENT TO LOAN AND SECURITY AGREEMENT


THIS SECOND AMENDMENT TO LOAN AND SECURITY AGREEMENT (this "Amendment") is dated
as of December 19, 2012 (the "Amendment Date"), among FFE TRANSPORTATION
SERVICES, INC., a Delaware corporation ("FFE"), LISA MOTOR LINES, INC., a
Delaware corporation ("LML"), CONWELL CORPORATION, a Delaware corporation
("Conwell"), FFE LOGISTICS, INC., a Delaware corporation ("Logistics") (each of
FFE, LML, Conwell and Logistics is, individually, a "Borrower" and they are,
collectively, "Borrowers"), FROZEN FOOD EXPRESS INDUSTRIES, INC., a Texas
corporation ("Parent"), CONWELL LLC, a Delaware limited liability company
("Conwell LLC"), FX HOLDINGS, INC., a Delaware corporation ("FX"), COMPRESSORS
PLUS, INC., a Texas corporation ("CPI"), FFE DRIVER ACADEMY, INC., a Texas
corporation ("FFE Driver"), the financial institutions party to this Amendment
as lenders (collectively, "Lenders"), and BANK OF AMERICA, N.A., a national
banking association, as agent for Lenders ("Agent").


R E C I T A L S:


A.            Borrowers, Guarantors, Lenders and Agent are parties to that
certain Loan and Security Agreement dated as of March 28, 2011, as amended by
that certain First Amendment to Loan and Security Agreement dated as of March
29, 2012 (as the same may be further amended, restated, modified, extended or
renewed from time to time, the "Loan Agreement").


B.            Borrowers, Guarantors, Lenders and Agent desire to amend the Loan
Agreement as presently in effect as provided herein.


NOW, THEREFORE, for good and valuable consideration hereby acknowledged, the
parties hereto hereby agree as follows:


SECTION 1.   DEFINITIONS


Section 1.1                          Definitions.  Capitalized terms used but
not defined in this Amendment shall have the meanings given to them in the Loan
Agreement as amended hereby.


 SECTION 2.   AMENDMENTS TO THE LOAN AGREEMENT


Section 2.1                          Amendment to Definition of "Applicable
Margin".   The definition of the term "Applicable Margin" contained in Section
1.1 of the Loan Agreement as presently in effect is hereby amended and restated
to read in its entirety as follows:


Applicable Margin:  with respect to any Type of Loan, the margin set forth
below, as determined by the Fixed Charge Coverage Ratio for the last Fiscal
Quarter:
Level
Ratio
Base Rate Revolver Loans
(other than Base Rate Equipment Loans)
LIBOR Revolver
Loans
(other than LIBOR Equipment Loans)
Base Rate Equipment Loans
LIBOR Equipment Loans
I
greater than 2.00 to 1.00
1.00%
2.00%
1.50%
2.50%
II
greater than 1.15 to 1.00 and less than or equal to 2.00 to 1.00
1.25%
2.25%
1.75 %
2.75%
III
greater than 1.00 to 1.00 and less than or equal to 1.15 to 1.00
1.50%
2.50%
2.00%
3.00%
IV
less than or equal to 1.00 to 1.00
1.75%
2.75%
2.25%
3.25%



Until September 30, 2011, margins shall be determined as if Level II were
applicable.  Thereafter, the margins shall be subject to increase or decrease
upon receipt by Agent pursuant to Section 10.1.2 of the financial statements and
corresponding Compliance Certificate for the last Fiscal Quarter, which change
shall be effective on the first day of the calendar month following receipt.
 If, by the first day of a month, any financial statement or Compliance
Certificate due in the preceding month has not been received, then, at the
option of Agent or Required Lenders, the margins shall be determined as if Level
IV were applicable, from such day until the first day of the calendar month
following actual receipt.
 

--------------------------------------------------------------------------------

Section 2.2                          Amendment to Section 8.1(a).   The first
sentence of Section 8.1(a) of the Loan Agreement as presently in effect is
hereby amended and restated to read in its entirety as follows:


By the 15th day of each month, Borrowers shall deliver to Agent (and Agent shall
promptly deliver same to Lenders)
a Borrowing Base Certificate prepared as of the close of business of the
previous month, and at such other times as Agent may request; provided, however,
that if (and after) Availability is $12,500,000 or less at any time, Borrowers
shall during such period deliver to Agent Borrowing Base Certificates on a daily
basis on or before 5:00 p.m. of each Business Day prepared as of the end of
business on the immediately preceding Business Day (any such period being
referred to as a "Daily Reporting Period"); provided, further, however, that if
Average Availability thereafter exceeds $12,500,000 for 90 consecutive days,
Borrowers' obligation to deliver Borrowing Base Certificates to Agent shall
revert to monthly reporting as provided above (subject, again, to reinstatement
of daily reporting as stated in the proviso above).


Furthermore, any and all references in the Loan Documents to the term "Weekly
Reporting Period" shall instead mean and refer to "Daily Reporting Period".


Section 2.3                          Amendment to Section 10.3.1 of the Loan
Agreement.  Section 10.3.1 of the Loan Agreement as presently in effect is
hereby amended and restated to read in its entirety as follows:


10.3.1            Fixed Charge Coverage Ratio.  Subject to the proviso below,
maintain a Fixed Charge Coverage Ratio of at least 1.10 to 1.00; provided,
however, that such requirement shall not apply unless and until (a) as of any
date on or after the Closing Date through and including December 31, 2013,
Availability is less than $7,000,000 for any period of three consecutive days or
is less than $6,500,000 for any day or (b) as of any date on or after January 1,
2014, Availability is less than $10,000,000.


SECTION 3.   CONDITIONS PRECEDENT


Section 3.1                          Conditions Precedent.  The effectiveness of
this Amendment is subject to the satisfaction of each of the following
conditions precedents (except if and to the extent that Agent shall have waived
such condition precedent in writing):
(a)            Agent shall have received this Agreement as duly executed by all
parties hereto, which parties shall include  all Borrowers, Guarantors, Lenders
and Agent; and


(b)            Agent shall have received an Amended and Restated Deposit Account
Control Agreement executed by FFE  and, if requested by Agent, the other
Borrowers relating to each Dominion Account, which agreement shall be in form
and  substance satisfactory to Agent.


SECTION 4.   MISCELLANEOUS


Section 4.1                          Representations and Warranties.  Each of
Obligors represents and warrants to Agent and Lenders that (a) all
representations and warranties relating to such Obligor contained in the Loan
Agreement or any other Loan Document are true and correct as of the date hereof
as if made again on and as of the date hereof (except to the extent that such
representations and warranties were expressly, in the Loan Documents, made only
in reference to another specific date, in which case they are true and correct
as of such specific date), (b) no Default or Event of Default has occurred and
is continuing (after giving effect to this Amendment), (c) such Obligor has all
requisite power and authority to execute and deliver this Amendment, (d) the
execution and delivery of this Amendment by such Obligor has been duly
authorized by all necessary corporate or other organizational action, and does
not and will not violate or result in any breach or contravention of any
Material Contract to which such Obligor is a party or subject, any Organic
Document of such Obligor or any Applicable Law, and (e) the resolutions
previously adopted by the board of directors or equivalent governing body of
each Obligor and previously certified to Agent in connection with the execution
of the Loan Agreement, and all Organic Documents previously delivered to Agent
in connection with the execution of the Loan Agreement, are and remain true and
complete, and in full force and effect, without amendment thereto.


Section 4.2                          Ratifications.  Except as expressly
modified and superseded by this Amendment, the terms and provisions of the Loan
Agreement and other Loan Documents are ratified and confirmed and shall continue
in full force and effect.  Obligors, Lenders and Agent agree that the Loan
Agreement and other Loan Documents shall continue to be legal, valid, binding
and enforceable in accordance with their terms except as enforceability may be
limited by applicable bankruptcy, insolvency or similar laws affecting the
enforcement of creditors' rights generally and general principles of equity,
regardless of whether considered in a proceeding in equity or at law.





--------------------------------------------------------------------------------

Section 4.3                          Reference to Loan Agreement, etc.  Each of
the Loan Documents, including the Loan Agreement and any and all other
agreements, documents or instruments now or hereafter executed and/or delivered
pursuant to the terms hereof or pursuant to the terms of the Loan Agreement as
amended hereby, is hereby amended so that any reference in such Loan Document to
the Loan Agreement shall mean a reference to the Loan Agreement as amended
hereby.  This Amendment shall constitute a Loan Document.


Section 4.4                          Effect of Amendment.  Each Obligor hereby
(a) agrees that this Amendment shall not limit or diminish the obligations of
any Borrower or other Obligor under the Loan Agreement or any other Loan
Document, and (b) reaffirms its obligations under the Loan Agreement and each of
the other Loan Documents.


Section 4.5                          Severability.  If any provision of this
Amendment is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Amendment shall
not be affected or impaired thereby and (b) the parties hereto shall endeavor in
good faith negotiations to replace the illegal, invalid or unenforceable
provisions with valid provisions the economic effect of which comes as close as
possible to that of the illegal, invalid or unenforceable provisions.  The
invalidity of a provision in a particular jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.


Section 4.6                          Governing Law.  THIS AMENDMENT SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF TEXAS,
WITHOUT GIVING EFFECT TO ANY CONFLICT OF LAW PRINCIPLES THAT WOULD REQUIRE THE
APPLICATION OF ANOTHER LAW (BUT GIVING EFFECT TO FEDERAL LAWS RELATING TO
NATIONAL BANKS).


Section 4.7                          Successors and Assigns.  This Amendment is
binding upon and shall inure to the benefit of Obligors, Lenders and Agent and
their respective successors and permitted assigns, provided that none of
Obligors may assign or transfer any of its rights or delegate any of its duties
or obligations hereunder without the prior written consent of Agent and Required
Lenders.


Section 4.8                          Counterparts; Electronic Signatures.  This
Amendment may be executed in counterparts (and by different parties hereto in
different counterparts), each of which shall constitute an original, but all of
which when taken together shall constitute a single contract.  Executed
counterparts of a signature page to this Amendment may be delivered by facsimile
or electronic messaging system, and if so delivered shall have the same force
and effect as manually signed originals for all purposes.


Section 4.9                          Headings.  The headings, captions and
arrangements used in this Amendment are for convenience only and shall not
affect the interpretation of this Amendment.


Section 4.10                          Entire Agreement.  THIS AMENDMENT, THE
LOAN AGREEMENT AND ALL OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENTS
BETWEEN OR AMONG THE PARTIES HERETO AND THERETO RELATING TO THE SUBJECT MATTER
HEREOF AND THEREOF, AND MAY NOT BE CONTRADICTED OR VARIED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OR DISCUSSIONS OF THE PARTIES
HERETO OR THERETO.  THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN OR AMONG ANY
OF THE PARTIES HERETO OR THERETO.


Section 4.11                          Costs and Expenses.  Borrowers agree to
pay all reasonable out of pocket costs and expenses of Agent in connection with
the preparation, execution and delivery of this Amendment, including without
limitation the reasonable fees and expenses of counsel to Agent.

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.


 
BORROWERS:
 
FFE TRANSPORTATION SERVICES, INC.
 
By:            /s/ John R. McManama
Name:            John R. McManama
Title:            Senior Vice President
 
 
LISA MOTOR LINES, INC.
 
By:            /s/ John R. McManama
Name:            John R. McManama
Title:            Senior Vice President
 
 
CONWELL CORPORATION
 
By:            /s/ John R. McManama
Name:            John R. McManama
Title:            Senior Vice President
 
FFE LOGISTICS, INC.
By:            /s/ John R. McManama
Name:            John R. McManama
Title:            Senior Vice President
 
GUARANTORS:
 
 
FROZEN FOOD EXPRESS INDUSTRIES, INC.
 
By:            /s/ John R. McManama
Name:            John R. McManama
Title:            Senior Vice President
 
 
CONWELL LLC
 
By:            /s/ John R. McManama
Name:            John R. McManama
Title:            Senior Vice President
 
 
FX HOLDINGS, INC.
 
By:            /s/ John R. McManama
Name:            John R. McManama
Title:            Senior Vice President
 
COMPRESSORS PLUS, INC.
By:            /s/ John R. McManama
Name:            John R. McManama
Title:            Senior Vice President
 
FFE DRIVER ACADEMY, INC.
 
By:            /s/ John R. McManama
Name:            John R. McManama
Title:            Senior Vice President
 

 

--------------------------------------------------------------------------------

 
 
 
AGENT AND LENDERS:
 
BANK OF AMERICA, N.A.,
as Agent and a Lender
 
By:         /s/ Mark Porter
Name:            Mark Porter
Title:            Senior Vice President
 




